El Juez Asociado Señor Rigau
emitió la opinión del Tribunal en cuanto a las partes I y III; en cuanto a la parte II, emitió su propia opinión a la cual se unen los Jueces Asociados Señores Torres Rigual, Díaz Cruz y Negrón García.
El 28 de julio de 1978 los apelantes asaltaron un colmado llamado “Tu Amigo” sito en la Urbanización Caparra Heights, en el área metropolitana de San. Juan. Amenazaron a la dueña y a la cajera del establecimiento con una pistola y con una escopeta de dos cañones recortados, arma muy peli-grosa que se prepara y se utiliza deliberadamente para fines criminales.
Los hechos no están en controversia. Como prueba de cargo declararon tres testigos oculares y dos policías. Uno de los apelantes le propinó golpes a la Sra. Olga Lemoine, dueña del establecimiento, y la obligó a entregarle el dinero que había en caja. Aquéllos, al disponerse a salir, se llevaron como rehén a un niño de 3 años que estaba en el negocio. Mientras tanto, alguien avisó a la policía y estando los apelantes toda-vía dentro del establecimiento se presentaron cuatro policías. Al salir los apelantes, hubo un tiroteo. Los apelantes resul-taron ilesos y huyeron en un carro llevándose al niño. Un policía fue muerto y otro fue herido. Más tarde, la policía en-contró el automóvil en que los apelantes huyeron y también al niño.
Los apelantes fueron convictos de asesinato, de dos tenta-tivas de asesinato, de robo, de restricción agravada de liber-tad y de infringir los Arts. 5, 6, 8 y 8A de la Ley de Armas. *693En apelación señalaron dos errores y uno tercero que deno-minan Señalamiento Adicional.
> — 1
En el primer señalamiento alegan que las acusaciones de tentativa de asesinato no imputan delito porque no dicen expresamente que el asesinato no se consumó por razones ajenas a la voluntad de los acusados. El señalamiento no tiene mérito. A cada uno de los apelantes se le formularon acusa-ciones por el delito de tentativa de asesinato y en ellas se les imputa explícitamente que “allá en o para el día 28 de julio de 1978 . . . ilegal, voluntaria y criminalmente, actuando en concierto y de común acuerdo con otro individuo, con malicia premeditada, deliberación, con intención y propósito decidido y firme de matar, demostrando tener un corazón pervertido y maligno, armados de una escopeta y una pistola, acome-tieron al ser humano Miguel A. Cruz, haciéndole varios dis-paros con la intención de matarlo, sin lograr herirlo”. (Én-fasis suplido.)
En las otras dos acusaciones por el delito de tentativa de asesinato se les imputó que “allá en o para el día 28 de julio de 1978 . . . ilegal, voluntaria y criminalmente, actuando en concierto y de común acuerdo con otro individuo, con malicia premeditada, deliberación, con intención y propósito decidido y firme de matar, demostrando tener un corazón pervertido y maligno, armados de una escopeta y una pistola, acometieron al ser humano Eugenio Rodríguez Báez, haciéndole varios disparos siendo alcanzado con perdigones en la parte frontal, esto lo hizo con la intención de matarlo”. (Énfasis suplido.)
Como se sabe, las acusaciones y las denuncias deberán contener una exposición de los hechos esenciales constitutivos del delito redactada en lenguaje sencillo, claro y conciso y de tal modo que pueda entenderla cualquier persona de inteligencia común. Dicha exposición no tendrá que emplear estrictamente las palabras usadas en la ley y podrá emplear *694otras que tengan el mismo significado. En ningún caso será necesario expresar en la acusación o denuncia presunciones legales. Las acusaciones y las denuncias deben informar a los acusados de qué se les acusa, pero no es para ello necesario seguir ningún lenguaje estereotipado o técnico o talismánico. Véase la Regla 35 de las de Procedimiento Criminal. Véanse, además, Pueblo v. Santiago Cedeño, 106 D.P.R. 663, 666-667 (1978); Wright, Federal Practice and Procedure, T. 1, see. 123; Turf Center, Inc. v. United States, 325 F.2d 793 (9th Cir. 1963); United States v. Markee, 425 F.2d 1043 (9th Cir. 1970), cert. den. 400 U.S. 847; United States v. Cluchette, 465 F.2d 749, 752-753 (1972); Wharton’s Criminal Procedure, 12ma ed., 1975, Vol. 2, see. 286, pág. 114; y a Wright, Federal Practice and Procedure, Vol. 1, see. 125, págs. 231, 236.
En el caso de autos, los acusados quedaron debidamente informados de los hechos y de la intención que se les imputaban. El que mataron a un policía e hirieron a otro demuestra claramente la intención de los apelantes al hacer los disparos y que si no hubo más muertes ciertamente no fue por falta de intención de los asaltantes.
II
En el segundo señalamiento argumentan que la infracción del Art. 5 de la Ley de Armas, 25 L.P.R.A. see. 415, está con-fundida (sic), queriendo decir integrada o fundida, con la infracción del Art. 8A de dicha Ley, 25 L.P.R.A. sec. 418a. Argumentan que la posesión de la escopeta recortada quedó fundida con la portación de dicha arma. Ya en Pueblo v. Fonseca, 79 D.P.R. 36 (1956), resolvimos que los delitos de pose-sión y portación de armas bajo los Arts. 6 y 8 de esa Ley son delitos que pueden cometerse bajo circunstancias distintas que excluyen la posibilidad de fusión de los mismos.
El Art. 8A de la Ley de Armas fue adicionado mediante la Ley Núm. 15 de 30 de octubre de 1975. De la Exposición de *695Motivos de dicha Ley surge que el propósito de la enmienda fue aumentar las penalidades relacionadas con la posesión, uso y transportación de las categorías de armas utilizadas por criminales habituales o profesionales. Tales armas incluyen las ametralladoras, las carabinas y las escopetas de cañón recortado. A esos fines, la Ley Núm. 15 aumentó las penali-dades a un mínimo de 10 años y un máximo de 25 en los de-litos cometidos con esas armas. Las penalidades para ello aparecen en el nuevo Art. 8A de la Ley de Armas, y las pena-lidades para la mera posesión aparecen en el Art. 39 de dicha Ley, 25 L.P.R.A. see. 449. Se ve que el legislador ha esta-blecido normas distintas para la portación y para el uso de distintas clases de armas, ya que éstas se utilizan usualmente en crímenes muy distintos.
El propio Art. 43 de la Ley de Armas, 25 L.P.R.A. see. 453 dispone que:
El proceso y castigo de cualquier persona por cualquiera de los delitos definidos y castigados por este Capítulo no impedirá el proceso y castigo de la misma persona por cualquier otro acto u omisión en violación de cualquiera de las demás disposiciones de este Capítulo, del Código Penal, Título 33, o de cualquiera otra ley.
Se ve claramente que mediante la adición del Art. 8A a la Ley de Armas, adicionado por la Ley Núm. 15 de 30 de octu-bre de 1975, el legislador ha querido proteger a la ciudadanía de los asaltantes profesionales imponiéndoles castigos más severos a estos delincuentes cuando portan, conducen o trans-portan ametralladoras, escopetas, rifles, carabinas y escopetas de cañón recortado o cualquier modificación de esas armas. Reconocemos que la potestad legislativa es suficiente para legislar en esa forma en protección del bien común y soste-nemos dicha legislación. Tampoco se cometió el segundo seña-lamiento de error.
*696III
En el señalamiento adicional, los apelantes se quejan de que la exposición de la prueba no es suficiente para levantar otros errores y que el tribunal les privó de su derecho de elevar un récord exacto de los procedimientos. En primer lugar, la Exposición Narrativa de la Prueba fue preparada por la propia defensa de los apelantes. A lo que el tribunal se negó fue a que en un documento posterior preparado por la defensa se levantaran las siguientes dos cuestiones. La primera se relaciona con dos noticias publicadas en el perió-dico El Vocero. Sobre éstas, el magistrado, mediante su reso-lución de 3 de enero de 1980, determinó que luego de ser in-terrogados los jurados, solamente uno expresó que había leído la referida información de El Vocero y que, además, contestó no tener opinión formada sobre los hechos y no haber hablado con los compañeros del jurado sobre los mismos.
En cuanto al segundo planteamiento hecho en dicho seña-lamiento adicional, se quejan de que el fiscal preguntó al tribunal en alta voz sobre un caso pendiente del acusado Calviño por el delito de fuga. La realidad es que el fiscal lo único que preguntó fue por un número de un caso, sin hacer mención a ningún otro detalle, y se le informó que ese caso no estaba para verse ese día. No se identificó ni al acusado ni el delito. Este breve intercambio no pudo perjudicar a dicho apelante en nin-guna forma sustancial, considerando en su totalidad los hechos que presenta este caso.
Los apelantes se quejan de que no se les permitió preguntar a los jurados sobre el efecto adverso que pudo haber tenido la información periodística. El error, de haberse cometido, no fue perjudicial en forma que amerite una revocación, ya que el propio magistrado preguntó eso a los jurados y sólo uno contestó en la afirmativa, con los resultados antes dichos. Tampoco fue perjudicial la admisión de la fotografía del niño, ya que con la prueba de los testigos oculares y de los policías que encontraron al niño en el carro que los asaltantes dejaron *697abandonado, se probó hasta la saciedad la presencia del niño en el lugar de los hechos.

No habiéndose cometido los errores señalados, se confir-marán las sentencias apeladas.

El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente en cuanto al segundo señalamiento de error, a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila. El Juez Asociado Señor Martín con-curre en el resultado.
—O—